DETAILED ACTION
This is in response to the Response to Election/Restriction filed 9/20/2020 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figure 3) in the reply filed on 9/8/2020 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “2” in Figure 2, “128” in Figure 9, and “130” in Figure 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  

“the air intake” (Claim 16, line 3) is believed to be in error for either - - an air intake - - or - -  the air intake assembly - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "wherein L3/L is less than about 0.3" in lines 3-4. It is unclear if the recited range includes values only below 0.3 because of the phrase “less than” or if it includes values greater than 0.3 because “about” implies that the value can actually be greater than the value claimed. Therefore, the terms “about” and “less than” are in conflict when used together. Therefore, the metes and bounds of the claims are not defined because of the combination of terms “less than” and “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (GB 2259114) in view of Wynosky (US 4,722,357).
Regarding Independent Claim 1, Yates teaches (Figures 1-13) a gas turbine engine and air intake assembly (12, 18), wherein:
the gas turbine engine (12) comprises a fan case (annotated below) and a fan (30) housed therein (see Figures 2-6C and 8) adapted to rotate about an engine main axis (22);
the air intake (between 34 and 30) is connected to the fan case (see Figures 2-6C and 8) to define an intake passage (see Figure 2-6C and 8) extending between an inlet highlight (34) at a first end (see Figure 2) and an upstream face of the fan (at 30) at a second end (see Figure 2);
the intake passage (the passage of airflow 20 from 34 to 30) comprises upper and lower inner walls (see Figures 2-6C and 8), the intersection of which with a meridional plane containing the engine main axis (22; see Figures 2-6C and 8) defines, respectively, an upper inner profile (annotated below) and a lower inner profile (annotated below) of the intake passage (the passage of the airflow 20 from 34 to 30), a camber line (46) being defined by the locus of the centers of the circles tangent (see Figures 4-5 of Yates and also see Figure 2 and Column 3, lines 10-19 of 
the intake passage (the passage of airflow 20 from 34 to 30) further comprises in flow series:
an intake lip (from 34 to 42), a most upstream portion of the intake lip (34 to 42; see Figure 2) defining the intake highlight (34) and a most downstream portion of the intake lip (34 to 42; see Figure 2) defining a throat (42),
a diffuser (44) with sectional area broadening towards (see Figures 2-6C and 8) the fan (30); and
	a straight conditioning duct (annotated below – at the engine air inlet), arranged immediately upstream of  (see Figures 2-6C and 8) the fan (30),
wherein the camber line (46) intersects the engine main axis (22) at an intersecting point (see Figures 2-6C and 8) upstream of the fan (30).
Although Yates does not show an embodiment having the camber line parallel to the engine main axis in the straight conditioning duct, Wynosky (incorporated by reference – see Page 4, lines 15-22 of Yates) teaches (Figure 2) the camber line (30) is parallel to (see abstract and Figure 2) the engine main axis (26) in the engine air inlet (at 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yates to include the camber line being parallel to the engine main axis in the engine air inlet, as taught by Wynosky, in order to smoothly direct the internal airflow stream into the engine air inlet (see abstract of Wynosky) and to reduce the losses compared to duct structures having an abrupt redirection of the internal airflow at the engine inlet plane (see Column 3, lines 41-50 of Wynosky).

    PNG
    media_image1.png
    1397
    1280
    media_image1.png
    Greyscale

Regarding Claim 3, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach, as discussed so far, wherein the camber line between the intersecting point and the upstream face of the fan is parallel to the engine main axis.
Wynosky (incorporated by reference – see Page 4, lines 15-22 of Yates) teaches (Figure 2) the camber line (30) between the intersecting point (the intersection of 26 and 30) and the upstream face of the fan (at 10) is parallel to (see abstract and Figure 2) the engine main axis (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yates in view of Wynosky to include the camber line between the intersecting point and the upstream face of the fan being parallel to the engine main axis, as taught by Wynosky, for the same reasons discussed above in claim 1.
Regarding Claim 4, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach, as discussed above, wherein the camber line and the engine main axis coincide between the intersecting point and the upstream face of the fan.
Wynosky (incorporated by reference – see Page 4, lines 15-22 of Yates) teaches (Figure 2) the camber line (30) and the engine main axis (26) coincide (see abstract and Figure 2) between the intersecting point (the intersection of 26 and 30) and the upstream face of the fan (at 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yates in view of Wynosky to include the camber line and the engine main axis coinciding between the intersecting point and the upstream face of the fan, as taught by Wynosky, for the same reasons discussed above in claim 1.
Regarding Claim 7, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates teaches (Figures 1-13) that the intake passage (the passage of airflow 20 from 34 to 30) comprises an intake lip (from 34 to 42), a most upstream portion of the intake lip (34 to 42; see Figure 2) defining the intake highlight (34) and a most downstream portion of the intake lip (34 to 42; see Figure 2) defining a throat (42). Yates does not teach that the camber line at the intake lipcomprises at least one curved tract.
Wynosky teaches (Figures 1-2) a camber line (30) extending from the intake (starting at 12) comprises at least one curved tract (see abstract and Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yates in view of Wynosky to include the camber line at the intake comprising at least one curved tract, as taught by Wynosky, for the same reasons discussed above in claim 1.
Regarding Claim 13, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates further teaches (Figures 1-13) a nose cone (annotated below), the nose cone (annotated below) being positioned in the straight conditioning duct (see annotation below).

    PNG
    media_image2.png
    1337
    1250
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (GB 2259114) in view of Wynosky (US 4,722,357) as applied to claim 1 above, and further in view of Hendricks (US 2010/0276007).
Regarding Claim 2, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein the air intake is connected to a forward connecting face of the fan case to define a connecting interface, the connecting interface being located in the diffuser or in the straight conditioning duct.
Hendricks teaches (Figures 1-4) an air intake (at 16; see Figure 3) that is connected to a forward connecting face (at 26 and 49; see Figures 2 and 3) of the fan case (24) to define a connecting interface (see Figures 2-3 and Paragraph 0015), the connecting interface (at 26 and 48; see Figures 2 and 3) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yates in view of Wynosky to have the air intake be connected to a forward connecting face of the fan case to define a connecting interface, the connecting interface being located in the diffuser or in the straight conditioning duct, as taught by Hendricks, in order to connect the fan case to the nacelle (Paragraph 0015 of Hendricks).

Claims 5-6, 8, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (GB 2259114) in view of Wynosky (US 4,722,357) as applied to claims 1 and 13 above, and further in view of McConachie et al. (US 5,915,403).
Regarding Claim 5, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein the intersecting point is arranged in the diffuser.
McConachie teaches (see Figures 1-6) an intake passage (between the leading edge of the nacelle and the fan; see Figures 1-6) having an intersecting point (CL I) of the camber line (see Figures 1-6) and the engine main axis (see Figures 1-6) is arranged in the diffuser (see Figures 1-2).
McConachie further teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the relative location of the intersection between the engine centerline and the inlet centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant states that “The intersecting point is arranged in the diffuser. Alternatively, the intersecting point may be arranged in the intake lip” (Page 3, lines 25-26 of Applicant’s specification). Applicant also discloses “The intersecting point may lie upstream of the nose cone, for example upstream of the nose cone tip. Alternatively, the intersecting point may lie within the nose cone, or at the nose cone tip” (Page 5, lines 3-5 of Applicant’s specification). Applicant further states “The intersecting point X lies at the exit B of the cambered diffuser 35” (Page 12, lines 27-28 of Applicant’s specification) and also states “The intersecting point X may lie at the throat T, as illustrated in figure 9, or upstream of the throat T in the intake lip 134” (Page 16, lines 9-10 of Applicant’s specification). 
Therefore, Applicant has not disclosed that intersecting point being arranged in the diffuser solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the longitudinal positions taught by McConachie or the longitudinal positions of Yates. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle
Regarding Claim 6, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein the intersecting point is arranged in the intake lip.
McConachie teaches (see Figures 1-6) an intake passage (between the leading edge of the nacelle and the fan; see Figures 1-6) having an intersecting point (CL I) of the camber line (see Figures 1-6) and the engine main axis (see Figures 1-6) is arranged upstream of the nose cone (see Figures 1-2).
McConachie further teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the relative location of the intersection between the engine centerline and the inlet centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the nacelle is light, small, and long such that the nacelle design leads to a reduction in weight, a reduction in aerodynamic drag, and a reduction in noise (see Column 1, lines 38-61 of McConachie). Therefore, since the general conditions of the claim, i.e. that the nacelle may be designed such that the length and the longitudinal position of the start of the droop may be varied to provide a reduction in weight, aerodynamic drag and noise, were disclosed in the prior art by McConachie, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nacelle design as taught by McConachie in order to reduce the weight, aerodynamic drag, and engine noise (Column 1, lines 39-62 of McConachie). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
In addition, Applicant states that “The intersecting point is arranged in the diffuser. Alternatively, the intersecting point may be arranged in the intake lip” (Page 3, lines 25-26 of Applicant’s specification). Applicant also discloses “The intersecting point may lie upstream of the nose cone, for example upstream of the nose cone tip. Alternatively, the intersecting point may lie within the nose cone, or at the nose cone tip” (Page 5, lines 3-5 of Applicant’s specification). Applicant further states “The intersecting point X lies at the exit B of the cambered diffuser 35” (Page 12, lines 27-28 of Applicant’s specification) and also states “The intersecting point X may lie at the throat T, as illustrated in figure 9, or upstream of the throat T in the intake lip 134” (Page 16, lines 9-10 of Applicant’s specification). 
Therefore, Applicant has not disclosed that intersecting point being arranged in the intake lip solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the longitudinal positions taught by McConachie or the longitudinal positions of Yates. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 8, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates teaches (Figures 1-13) wherein a camber line (46) of the intake passage (the passage of airflow 20 from 34 to 30) intersects the engine main axis (22) at an intersecting point (see Figures 2-6C and 8) upstream of the fan (30) and wherein the intake passage (the passage of airflow 20 from 34 to 30) extends for a length L (see Figures 4-5) and the camber line (46) extends between the intersecting point and the upstream face of the fan (30) for a length L3 (see Figures 4-5). Yates does not teach that L3/L is between 0.3 and 0.9.
McConachie teaches (see Figures 1-6) an intake passage (between the leading edge of the nacelle and the fan; see Figures 1-6) extending for a length L (annotated below) and the camber line extending between the intersecting point (CL I) and the upstream face of the fan (12) for a length L3 
McConachie further teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the relative location of the intersection between the engine centerline and the inlet centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the nacelle is light, small, and long such that the nacelle design leads to a reduction in weight, a reduction in aerodynamic drag, and a reduction in noise (see Column 1, lines 38-61 of McConachie). Therefore, since the general conditions of the claim, i.e. that the nacelle may be designed such that the length and the longitudinal position of the start of the droop may be varied to provide a reduction in weight, aerodynamic drag and noise, were disclosed in the prior art by McConachie, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nacelle design as taught by McConachie in order to reduce the weight, aerodynamic drag, and engine noise (Column 1, lines 39-62 of McConachie). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant states that “the intake passage may extend for a length L and the camber line may extend between the intersecting point and the upstream face of the fan for a length L3. L3/L may be comprised between 0.3 and 0.9. For example, L3/L may be greater than a minimum value of 0.3, or 0.4, or 0.5, or 0.6, or 0.7, or 0.8. Moreover, L3/L may be less than a maximum value of 0.9, or 0.8 or 0.7, or 0.6, or 0.5, or 0.4. Moreover, L3/L may be comprised between in a range having any of the minimum values listed above as lower bound and any of the maximum values listed above as an upper bound. As an example, L3/L may be comprised between 0.4 and 0.9, or 0.5 and 0.9, or 0.6 and 0.9, or 0.7 and 0.9, or 0.8 and 0.9. Furthermore, L3/L may be comprised between 0.3 and 0.8, or 0.3 and 0.7, or 0.3 and 0.6, or 0.3 and 0.5, or 0.3 and 0.4. As further example L3/L may be comprised between 0.4 and 0.8, or 0.5 and 0.7.” (see Page 5, lines 17-29 of Applicant’s specification). Applicant further states “The intersecting point X  may lie at the throat T, as illustrated in figure 9 or upstream of the throat T in the intake lip 134. For example, L3/L may be about, or less than 0.3.” (see Page 16, lines 2-11 of Applicant’s specification).
Therefore, Applicant has not disclosed that L3/L being comprised between 0.3 and 0.9 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the longitudinal positions taught by McConachie or the longitudinal positions of Yates. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

    PNG
    media_image3.png
    968
    1249
    media_image3.png
    Greyscale

Regarding Claim 14, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates further teaches (Figures 1-13) wherein the nose cone (annotated below) extends axially along the engine main axis (22) for a length L2 (annotated below), and the straight conditioning duct (annotated below) extends axially along the engine main axis (22) for a length L1 (annotated below). Yates appears to schematically show L1/L2 being between 1 and 2 (see annotation below).

    PNG
    media_image4.png
    1253
    1350
    media_image4.png
    Greyscale

McConachie further teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the length of the nacelle are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the nacelle is light, small, and long such that the nacelle design leads to a reduction in weight, a reduction in aerodynamic drag, and a reduction in noise (see Column 1, lines 38-61 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 5, lines 13-16) without disclosing that the lengths claimed solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the lengths taught by either Yates or McConachie. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 17, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates further teaches (Figures 1-13) wherein a camber line (46) of the intake passage (the passage of airflow 20 from 34 to 30) intersects the engine main axis (22) at an intersecting point (see Figures 2-6C and 8) upstream of the fan (30) and wherein the intake passage (the passage of airflow 20 from 34 to 30) extends for a length L (annotated below) and the camber line (46) extends between the intersecting point and the upstream face of the fan (30) for a length L3 (annotated below). Yates appears to schematically show L3/L being less than about 0.3 (see the annotation below).

    PNG
    media_image5.png
    1028
    566
    media_image5.png
    Greyscale

McConachie teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the relative location of the intersection between the engine centerline and the inlet centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the nacelle is light, small, and long such that the nacelle design leads to a reduction in weight, a reduction in aerodynamic drag, and a reduction in noise (see Column 1, lines 38-61 of McConachie). Therefore, since In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant states that “the intake passage may extend for a length L and the camber line may extend between the intersecting point and the upstream face of the fan for a length L3. L3/L may be comprised between 0.3 and 0.9. For example, L3/L may be greater than a minimum value of 0.3, or 0.4, or 0.5, or 0.6, or 0.7, or 0.8. Moreover, L3/L may be less than a maximum value of 0.9, or 0.8 or 0.7, or 0.6, or 0.5, or 0.4. Moreover, L3/L may be comprised between in a range having any of the minimum values listed above as lower bound and any of the maximum values listed above as an upper bound. As an example, L3/L may be comprised between 0.4 and 0.9, or 0.5 and 0.9, or 0.6 and 0.9, or 0.7 and 0.9, or 0.8 and 0.9. Furthermore, L3/L may be comprised between 0.3 and 0.8, or 0.3 and 0.7, or 0.3 and 0.6, or 0.3 and 0.5, or 0.3 and 0.4. As further example L3/L may be comprised between 0.4 and 0.8, or 0.5 and 0.7.” (see Page 5, lines 17-29 of Applicant’s specification). Applicant further states “The intersecting point X  may lie at the throat T, as illustrated in figure 9 or upstream of the throat T in the intake lip 134. For example, L3/L may be about, or less than 0.3.” (see Page 16, lines 2-11 of Applicant’s specification).
Therefore, Applicant has not disclosed that L3/L being less than about 0.3 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the longitudinal positions taught by McConachie or the longitudinal positions of Yates. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 18, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates teaches (Figures 1-13) wherein a camber line (46) of the intake passage (the passage of airflow 20 from 34 to 30) intersects the engine main axis (22) at an intersecting point (see Figures 2-6C and 8) upstream of the fan (30) and wherein the intake passage (the passage of airflow 20 from 34 to 30) extends for a length L (see Figures 4-5) and the camber line (46) extends between the intersecting point and the upstream face of the fan (30) for a length L3 (see Figures 4-5). Yates does not teach that L3/L is between 0.4 and 0.8.
McConachie teaches (see Figures 1-6) an intake passage (between the leading edge of the nacelle and the fan; see Figures 1-6) extending for a length L (annotated above) and the camber line extending between the intersecting point (CL I) and the upstream face of the fan (12) for a length L3 (annotated above).  McConachie also appears to schematically show L3/L being comprised between 0.4 and 0.8 (see the annotation above).
McConachie further teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the relative location of the intersection between the engine centerline and the inlet centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the nacelle is light, small, and long such that the nacelle design leads to a reduction in weight, a reduction in aerodynamic drag, and a reduction in noise (see Column 1, lines 38-61 of McConachie). Therefore, since the general conditions of the claim, i.e. that the nacelle may be designed such that the length and the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant states that “the intake passage may extend for a length L and the camber line may extend between the intersecting point and the upstream face of the fan for a length L3. L3/L may be comprised between 0.3 and 0.9. For example, L3/L may be greater than a minimum value of 0.3, or 0.4, or 0.5, or 0.6, or 0.7, or 0.8. Moreover, L3/L may be less than a maximum value of 0.9, or 0.8 or 0.7, or 0.6, or 0.5, or 0.4. Moreover, L3/L may be comprised between in a range having any of the minimum values listed above as lower bound and any of the maximum values listed above as an upper bound. As an example, L3/L may be comprised between 0.4 and 0.9, or 0.5 and 0.9, or 0.6 and 0.9, or 0.7 and 0.9, or 0.8 and 0.9. Furthermore, L3/L may be comprised between 0.3 and 0.8, or 0.3 and 0.7, or 0.3 and 0.6, or 0.3 and 0.5, or 0.3 and 0.4. As further example L3/L may be comprised between 0.4 and 0.8, or 0.5 and 0.7.” (see Page 5, lines 17-29 of Applicant’s specification). Applicant further states “The intersecting point X  may lie at the throat T, as illustrated in figure 9 or upstream of the throat T in the intake lip 134. For example, L3/L may be about, or less than 0.3.” (see Page 16, lines 2-11 of Applicant’s specification).
Therefore, Applicant has not disclosed that L3/L being comprised between 0.4 and 0.8 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the longitudinal positions taught by McConachie or the longitudinal positions of Yates. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (GB 2259114) in view of Wynosky (US 4,722,357) as applied to claim 1 above, and further in view of Ruehr et al. (US 4,220,171).
Regarding Claim 9, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein the fan has an entry diameter D and the camber line has a radius of curvature at the inlet highlight of less than 30 fan entry diameters D.
Ruehr teaches (Figures 1-4) the coordinates of the air inlet’s internal surface (31) and external surface (33) are defined relative to a large radius curve of centerline (32) to which the engine centerline (16) is tangent near the fan face (Column 4, lines 41-58). Ruehr further teaches that the large radius curve of the centerline allows the inlet face to be disposed downwardly the desired amount while eliminating the necessity for a fairing and its abrupt transition from the inlet centerline to the engine centerline and thereby progressively and gradually turning the incoming airflow along a curved path to the direction of the engine centerline before contacting any rotating members of the fan (Column 4, lines 59-65). By eliminating the abrupt transition to the engine centerline, according to Ruehr, circumferential pressure distortion is significantly reduced or eliminated, leading to a reduction or elimination of the source of tone noise at the blade passing frequency. (Column 4, lines 66 – Column 5, line 2). 
Therefore, the radius of curvature values of the curved centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the radius of the curve allows the inlet face to be disposed downwardly while progressively and gradually turning the incoming airflow along the curved path to the direction of the engine centerline before contacting any rotating members of the fan. Therefore, since the general conditions of the claim, i.e. that the radius of curvature value can be increased, were disclosed in the prior art by Ruehr, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 7, lines 6-7) without disclosing that the radius of curvature claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 10, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein camber line has a minimum radius of curvature of less than 30 fan entry diameters.
Ruehr teaches (Figures 1-4) the coordinates of the air inlet’s internal surface (31) and external surface (33) are defined relative to a large radius curve of centerline (32) to which the engine centerline (16) is tangent near the fan face (Column 4, lines 41-58). Ruehr further teaches that the large radius curve of the centerline allows the inlet face to be disposed downwardly the desired amount while eliminating the necessity for a fairing and its abrupt transition from the inlet centerline to the engine centerline and thereby progressively and gradually turning the incoming airflow along a curved path to the direction of the engine centerline before contacting any rotating members of the fan (Column 4, lines 59-65). By eliminating the abrupt transition to the engine centerline, according to Ruehr, circumferential pressure distortion is significantly reduced or eliminated, leading to a reduction or elimination of the source of tone noise at the blade passing frequency. (Column 4, lines 66 – Column 5, line 2). 
Therefore, the radius of curvature values of the curved centerline are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the radius of the curve allows the inlet face to be disposed downwardly while progressively and gradually turning the incoming airflow along the curved path to the direction of the engine centerline before contacting any rotating members of the fan. Therefore, since the general conditions of the claim, i.e. that the radius of curvature value can be increased, were disclosed in the prior art by Ruehr, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the amount of curvature, as taught by Ruehr, in order to reduce or eliminate the circumferential pressure distortion (Column 4, line 41 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 7, lines 3-4) without disclosing that the radius of curvature claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 11, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein camber line upstream of the intersecting point has a radius of curvature between 0.5 and 30 fan entry diameters.
Ruehr teaches (Figures 1-4) the coordinates of the air inlet’s internal surface (31) and external surface (33) are defined relative to a large radius curve of centerline (32) to which the engine centerline 
Therefore, the radius of curvature values of the curved centerline are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the radius of the curve allows the inlet face to be disposed downwardly while progressively and gradually turning the incoming airflow along the curved path to the direction of the engine centerline before contacting any rotating members of the fan. Therefore, since the general conditions of the claim, i.e. that the radius of curvature value can be increased, were disclosed in the prior art by Ruehr, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the amount of curvature, as taught by Ruehr, in order to reduce or eliminate the circumferential pressure distortion (Column 4, line 41 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 6, lines 23-24) without disclosing that the radius of curvature claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 12, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein camber line has a radius of curvature at an exit of the diffuser of less than 30 fan entry diameters.
Ruehr teaches (Figures 1-4) the coordinates of the air inlet’s internal surface (31) and external surface (33) are defined relative to a large radius curve of centerline (32) to which the engine centerline (16) is tangent near the fan face (Column 4, lines 41-58). Ruehr further teaches that the large radius curve of the centerline allows the inlet face to be disposed downwardly the desired amount while eliminating the necessity for a fairing and its abrupt transition from the inlet centerline to the engine centerline and thereby progressively and gradually turning the incoming airflow along a curved path to the direction of the engine centerline before contacting any rotating members of the fan (Column 4, lines 59-65). By eliminating the abrupt transition to the engine centerline, according to Ruehr, circumferential pressure distortion is significantly reduced or eliminated, leading to a reduction or elimination of the source of tone noise at the blade passing frequency. (Column 4, lines 66 – Column 5, line 2). 
Therefore, the radius of curvature values of the curved centerline are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the radius of the curve allows the inlet face to be disposed downwardly while progressively and gradually turning the incoming airflow along the curved path to the direction of the engine centerline before contacting any rotating members of the fan. Therefore, since the general conditions of the claim, i.e. that the radius of curvature value can be increased, were disclosed in the prior art by Ruehr, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the amount of curvature, as taught by Ruehr, in order to reduce or eliminate the circumferential pressure distortion (Column 4, line 41 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 6, lines 25-26) without disclosing that the radius of curvature claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 19, Yates in view of Wynosky teaches the invention as claimed and as discussed above. Yates in view of Wynosky does not teach wherein camber line has a minimum radius of curvature of between 0.5 and 15 fan entry diameters.
Ruehr teaches (Figures 1-4) the coordinates of the air inlet’s internal surface (31) and external surface (33) are defined relative to a large radius curve of centerline (32) to which the engine centerline (16) is tangent near the fan face (Column 4, lines 41-58). Ruehr further teaches that the large radius curve of the centerline allows the inlet face to be disposed downwardly the desired amount while eliminating the necessity for a fairing and its abrupt transition from the inlet centerline to the engine centerline and thereby progressively and gradually turning the incoming airflow along a curved path to the direction of the engine centerline before contacting any rotating members of the fan (Column 4, lines 59-65). By eliminating the abrupt transition to the engine centerline, according to Ruehr, circumferential pressure distortion is significantly reduced or eliminated, leading to a reduction or elimination of the source of tone noise at the blade passing frequency. (Column 4, lines 66 – Column 5, line 2). 
Therefore, the radius of curvature values of the curved centerline are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the radius of the curve allows the inlet face to be disposed downwardly while progressively and gradually In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 7, lines 4-5) without disclosing that the radius of curvature claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (GB 2259114) in view of Wynosky (US 4,722,357) and McConachie et al. (US 5,915,403) as applied to claim 14 above, and further in view of Ruehr et al. (US 4,220,171).
Regarding Claim 15,
Ruehr teaches (Figures 1-4) “the coordinates of the inlet’s internal surface 31 and external surface 33 are defined relative to a large radius curvature of centerline 32 to which the engine centerline 16 is tangent near the fan face. Centerline 32 is disposed at the desired inlet flow position such that the inlet face 12, having a center 35, is substantially normal to intake airflow. Inlet surface coordinates are defined as endpoints of radii extending from the curved inlet centerline, and the radii extend outwardly in a direction perpendicular to local centerline contour.” (Column 4, lines 41-58 of Ruehr).  Ruehr further teaches that the curvature of the centerline allows the inlet face to be disposed downwardly the desired amount while eliminating the necessity for a fairing and its abrupt transition from the inlet centerline to the engine centerline and thereby progressively and gradually turning the incoming airflow along a curved path to the direction of the engine centerline before contacting any rotating members of the fan (Column 4, lines 59-65). By eliminating the abrupt transition to the engine centerline, according to Ruehr, circumferential pressure distortion is significantly reduced or eliminated, leading to a reduction or elimination of the source of tone noise at the blade passing frequency. (Column 4, lines 66 – Column 5, line 2).
Therefore, the radius of curvature values of the curved centerline are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that adjusting the curvature allows the inlet face to be disposed downwardly while progressively and gradually turning the incoming airflow along the curved path to the direction of the engine centerline before contacting any rotating members of the fan. Therefore, since the general conditions of the claim, i.e. that the radius of curvature value can be optimized, were disclosed in the prior art by Ruehr, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the amount of curvature, as taught by Ruehr, in order to reduce or eliminate the circumferential pressure distortion (Column 4, line 41 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
In addition, Applicant’s specification merely repeats the claim language (Page 7, lines 11-12) without disclosing that the minimum radius of curvature being located a distance from the inlet highlight no greater than 0.6 times an axial distance between the inlet highlight and an exit of the diffuser as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 20, Yates in view of Wynosky and McConachie teaches the invention as claimed and as discussed above. Yates in view of Wynosky and McConachie does not teach wherein the minimum radius of curvature is located at a distance from the inlet highlight between 0.1 and 0.6 times an axial distance between the inlet highlight and an exit of the diffuser.
Ruehr teaches (Figures 1-4) “the coordinates of the inlet’s internal surface 31 and external surface 33 are defined relative to a large radius curvature of centerline 32 to which the engine centerline 16 is tangent near the fan face. Centerline 32 is disposed at the desired inlet flow position such that the inlet face 12, having a center 35, is substantially normal to intake airflow. Inlet surface coordinates are defined as endpoints of radii extending from the curved inlet centerline, and the radii extend outwardly in a direction perpendicular to local centerline contour.” (Column 4, lines 41-58 of Ruehr).  Ruehr further teaches that the curvature of the centerline allows the inlet face to be disposed downwardly the desired amount while eliminating the necessity for a fairing and its abrupt transition from the inlet centerline to the engine centerline and thereby progressively and gradually turning the incoming airflow along a curved path to the direction of the engine centerline before contacting any rotating members of the fan (Column 4, lines 59-65). By eliminating the abrupt transition to the engine centerline, according to Ruehr, circumferential pressure distortion is significantly reduced or eliminated, leading to a reduction or 
Therefore, the radius of curvature values of the curved centerline are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that adjusting the curvature allows the inlet face to be disposed downwardly while progressively and gradually turning the incoming airflow along the curved path to the direction of the engine centerline before contacting any rotating members of the fan. Therefore, since the general conditions of the claim, i.e. that the radius of curvature value can be optimized, were disclosed in the prior art by Ruehr, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the amount of curvature, as taught by Ruehr, in order to reduce or eliminate the circumferential pressure distortion (Column 4, line 41 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant’s specification merely repeats the claim language (Page 7, lines 11-12) without disclosing that minimum radius of curvature is located at a distance from the inlet highlight between 0.1 and 0.6 times an axial distance between the inlet highlight and an exit of the diffuser as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the curvature taught by either Wynosky or Ruehr. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (GB 2259114) in view of McConachie et al. (US 5,915,403).
Regarding Independent Claim 16, Yates teaches (Figures 1-13) a gas turbine engine and air intake assembly (12, 18), wherein:
the gas turbine engine (12) comprises a fan case (annotated above) and a fan (30) housed therein (see Figures 2-6C and 8) adapted to rotate about an engine main axis (22); and 
the air intake (between 34 and 30) is connected to the fan case (annotated above) to define an intake passage (the passage of airflow 20 from 34 to 30) extending between an inlet highlight (34) at a first end (see Figure 2) and an upstream face of the fan (30) at a second end (see Figure 2); and
the intake passage (the passage of airflow 20 from 34 to 30) comprises in flow series:
an intake lip (from 34 to 42), a most upstream portion of which defines the intake highlight (34) and a most downstream portion of which defines a throat (42),
	a diffuser (44); and
	a straight conditioning duct (annotated above – at the engine air inlet), arranged immediately upstream of the fan (30),
	wherein a camber line (46) of the intake passage (the passage of airflow 20 from 34 to 30) intersects the engine main axis (22) at an intersecting point (see Figures 2-6C and 8) upstream of the fan (30) and wherein the intake passage (the passage of airflow 20 from 34 to 30) extends for a length L (see Figures 4-5) and the camber line (46) extends between the intersecting point and the upstream face of the fan (30) for a length L3 (see Figures 4-5).
Yates does not teach that L3/L is between 0.3 and 0.9.
McConachie teaches (see Figures 1-6) an intake passage (between the leading edge of the nacelle and the fan; see Figures 1-6) extending for a length L (annotated above) and the camber line extending between the intersecting point (CL I) and the upstream face of the fan (12) for a length L3 (annotated above).  McConachie also appears to schematically show L3/L being comprised between 0.3 and 0.9 (see the annotation above).
McConachie further teaches (Figures 1-9C) that the intersection between the engine centerline and the inlet centerline, also referred to as “the start of droop”, may be located at various longitudinal positions, either for or aft of the fan face 12 (see Column 1, lines 39-48 of McConachie). McConachie further teaches that in designing a nacelle, it is desirable that the nacelle be as light as possible to reduce the overall weight, as small as possible to reduce the aerodynamic drag, and as quiet possible. Accordingly, the length, diameter, thickness, and shape of the nacelle are very important design considerations (see Column 1, 49-62 of McConachie).
Therefore, the design of the nacelle including the relative location of the intersection between the engine centerline and the inlet centerline are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the nacelle can be designed such that the nacelle is light, small, and long such that the nacelle design leads to a reduction in weight, a reduction in aerodynamic drag, and a reduction in noise (see Column 1, lines 38-61 of McConachie). Therefore, since the general conditions of the claim, i.e. that the nacelle may be designed such that the length and the longitudinal position of the start of the droop may be varied to provide a reduction in weight, aerodynamic drag and noise, were disclosed in the prior art by McConachie, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nacelle design as taught by McConachie in order to reduce the weight, aerodynamic drag, and engine noise (Column 1, lines 39-62 of McConachie). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In addition, Applicant states that “the intake passage may extend for a length L and the camber line may extend between the intersecting point and the upstream face of the fan for a length L3. L3/L may be comprised between 0.3 and 0.9. For example, L3/L may be greater than a minimum value of 0.3, or 0.4, or 0.5, or 0.6, or 0.7, or 0.8. Moreover, L3/L may be less than a maximum value of 0.9, or 0.8 or 0.7, or 0.6, or 0.5, or 0.4. Moreover, L3/L may be comprised between in a range having any of the minimum values listed above as lower bound and any of the maximum values listed above as an upper bound. As an example, L3/L may be comprised between 0.4 and 0.9, or 0.5 and 0.9, or 0.6 and 0.9, or 0.7 and 0.9, or 0.8 and 0.9. Furthermore, L3/L may be comprised between 0.3 and 0.8, or 0.3 and 0.7, or 0.3 and 0.6, or 0.3 and 0.5, or 0.3 and 0.4. As further example L3/L may be comprised between 0.4 and 0.8, or 0.5 and 0.7.” (see Page 5, lines 17-29 of Applicant’s specification). Applicant further states “The intersecting point X  may lie at the throat T, as illustrated in figure 9 or upstream of the throat T in the intake lip 134. For example, L3/L may be about, or less than 0.3.” (see Page 16, lines 2-11 of Applicant’s specification).
Therefore, Applicant has not disclosed that L3/L being comprised between 0.3 and 0.9 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the longitudinal positions taught by McConachie or the longitudinal positions of Yates. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741